Citation Nr: 0510856	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  04-41 077	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability.   
 
2.  Entitlement to a rating higher than 10 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from May 
1967 to January 1969.

2.  In March 2005, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In March 
2005, the appellant has withdrawn this appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  The veteran asks that the case be 
returned to the RO as soon as possible.  

As the claim before the Board has been withdrawn, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  

ORDER

The appeal is dismissed.


                       
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


